FILED
                            NOT FOR PUBLICATION                             NOV 23 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JESSICA CAROLINA LOPEZ-CASTRO,                  No. 09-70530

             Petitioner,                        Agency No. A098-655-524

 v.
                                                MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                         **
                           Submitted November 16, 2010

Before: TASHIMA, BERZON, and CLIFTON, Circuit Judges.

      Jessica Carolina Lopez-Castro, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s decision denying her application for asylum, withholding

of removal, and relief under the Convention Against Torture. We have jurisdiction



 *
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
 **
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review questions of law de novo, see, e.g., Cerezo v.

Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference

is owed to the BIA’s interpretation of the governing statutes and regulations. See

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review factual

findings for substantial evidence. See, e.g., Zehatye v. Gonzales, 453 F.3d 1182,

1184–85 (9th Cir. 2006). We deny the petition for review.

         We reject Lopez-Castro’s claim that she is eligible for asylum and

withholding of removal based on her membership in a particular social group,

namely, decent law abiding citizens of El Salvador who share a common

immutable fear of the MS 13 and 18th St. gangs whom the government cannot

control. See Barrios v. Holder, 581 F.3d 849, 855–56 (9th Cir. 2009); Ramos-

Lopez v. Holder, 563 F.3d 855, 860–62 (9th Cir. 2009); see also Velasco-

Cervantes v. Holder, 593 F.3d 975, 978–79 (9th Cir. 2010) (holding that

government material witnesses do not constitute a particular social group) (citing

Soriano v. Holder, 569 F.3d 1162, 1166 (9th Cir. 2009) (holding that government

informants are not members of a particular social group)). We also reject Lopez-

Castro’s contention that she is eligible for relief based on a political opinion, either

actual or imputed. See Santos-Lemus v. Mukasey, 542 F.3d 738, 747 (9th Cir.

2008).



                                            2
      Accordingly, because Lopez-Castro failed to demonstrate that she was

persecuted or feared persecution on account of a protected ground, we deny the

petition as to her asylum and withholding-of-removal claims. See id. at 746–47;

see also Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (“The Real ID

Act requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution.”).

      We also deny the petition as to Lopez-Castro’s claim under the Convention

Against Torture because she presented no evidence that she would more likely than

not be tortured upon removal to El Salvador. See Barrios, 581 F.3d at 856 n.6.

      PETITION FOR REVIEW DENIED.




                                         3